
	
		I
		112th CONGRESS
		1st Session
		H. R. 2160
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Ms. Richardson (for
			 herself and Mr. Filner) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to reauthorize and
		  modify the surface transportation project delivery pilot program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Through Environmental
			 Safeguarding and Streamlining Act of 2011.
		2.Advanced
			 acquisition of real propertySection 108 of title 23, United States Code,
			 is amended—
			(1)in subsection
			 (c)(2)(G) by striking both the Secretary and the Administrator of the
			 Environmental Protection Agency have concurred and inserting the
			 Secretary has determined; and
			(2)by adding at the
			 end the following:
				
					(d)Consideration of
				long-Range transportation needsThe Secretary is authorized to encourage
				States and other public authorities, where practicable, to acquire
				transportation rights-of-way that are sufficient to accommodate long-range
				transportation needs, where possible through the acquisition of broad
				rights-of-way that have the capacity for future expansion over a 50- to
				100-year period and that have the potential to accommodate one or more
				transportation
				modes.
					.
			3.Efficient
			 environmental reviews for project decisionmaking
			(a)Programmatic
			 complianceSection 139(b) of
			 title 23, United States Code, is amended—
				(1)in paragraph (2)
			 by inserting , and any requirements established under this section may
			 be satisfied, after exercised; and
				(2)by adding at the
			 end the following:
					
						(3)Programmatic
				approachesThe Secretary may modify the procedures developed
				under this section to encourage programmatic approaches and strategies with
				respect to environmental programs and
				permits.
						.
				(b)Designation of
			 DOT modal administration To serve as lead agencySection 139(c)(1) of such title is amended
			 by inserting , acting through a single modal administration of the
			 Department designated by the Secretary, after Department of
			 Transportation.
			(c)Project
			 initiationSection 139(e) of such title is amended by adding at
			 the end the following: The project sponsor may satisfy this requirement
			 by submitting to the Secretary a draft notice for publication in the Federal
			 Register announcing the preparation of an environmental impact statement for
			 the project that contains the information required under this
			 subsection..
			(d)Coordination
			 planSection 139(g)(1)(A) of such title is amended by striking
			 project or category of projects and inserting project,
			 category of projects, or program of projects.
			(e)GuidelinesSection 139 of such title is amended by
			 adding at the end the following:
				
					(m)Guidelines
						(1)IssuanceThe
				Secretary shall issue guidelines to assist States and local governmental
				entities in assuming an increased role under this section in—
							(A)preparing
				environmental documents for projects under the National Environmental Policy
				Act of 1969; and
							(B)participating in
				agency consultation.
							(2)List of State
				reportsThe guidelines issued under paragraph (1) shall contain a
				list of State reports that may be adopted or used by the Secretary (or the
				Secretary’s designee) in satisfying requirements for projects under the
				National Environmental Policy Act of 1969.
						(3)Sovereign
				immunityThe guidelines issued under paragraph (1) shall specify
				the maximum extent to which a State or local government can participate in the
				environmental review process for a project without being subject to the
				jurisdiction of Federal courts with respect to such
				participation.
						.
			(f)Reciprocity
			 agreements
				(1)StudyThe Secretary shall conduct a study on the
			 feasibility of entering into reciprocity agreements with States to maximize
			 State participation in the environmental review process for projects (as
			 defined in section 139 of such title) and the potential benefits of such
			 agreements in expediting project delivery.
				(2)ReportThe Secretary shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate a report on the results of the
			 study.
				4.Surface
			 transportation project delivery program
			(a)Assumption of
			 responsibility
				(1)Additional
			 responsibilitySection 327(a)(2)(B)(ii)(I) of title 23, United
			 States Code, is amended to read as follows:
					
						(I)responsibility for any conformity
				determination (other than a conformity determination for an individual project)
				required under section 176 of the Clean Air Act (42 U.S.C. 7506);
				or
						.
				(2)Highway projects
			 involving more than one DOT modal administrationSection
			 327(a)(2) of such title is amended by adding at the end the following:
					
						(F)Highway projects
				involving more than one DOT modal administration
							(i)Treatment of
				projectsFor purposes of subparagraph (A), a project shall be
				treated as a highway project if the Secretary determines that
				the Federal Highway Administration is the lead agency for the project.
							(ii)Assignment of
				authoritiesIn the case of a highway project that involves the
				Federal Highway Administration and another modal administration of the
				Department of Transportation, the authorities of the Secretary that may be
				assigned to a State under this subsection shall include the authorities of the
				Secretary that relate to the Federal Highway Administration and the other modal
				administration.
							.
				(b)State
			 participation
				(1)Number of
			 participating StatesSection 327(b)(1) of such title is amended
			 to read as follows:
					
						(1)Selection of
				participating States
							(A)In
				generalThe Secretary may
				permit any State that meets the selection criteria contained in paragraph (4)
				to participate in the program.
							(B)Special
				rulesAny State participating
				in the program on September 30, 2009—
								(i)shall be permitted
				by the Secretary to continue to participate in the program; and
								(ii)shall not be
				required to submit an application under paragraph (2) in order to participate
				in the
				program.
								.
				(2)Written
			 agreementSection 327(c) of such title is amended to read as
			 follows:
					
						(c)Written
				agreement
							(1)In
				generalA written agreement under this section shall—
								(A)be executed by the
				Governor or the top-ranking transportation official in the State who is charged
				with responsibility for highway construction;
								(B)be in such form as
				the Secretary may prescribe;
								(C)provide that the
				State—
									(i)agrees to assume
				all or part of the responsibilities of the Secretary described in subsection
				(a);
									(ii)agrees to carry
				out those responsibilities using the best available science;
									(iii)expressly
				consents, on behalf of the State, to accept the jurisdiction of the Federal
				courts for the compliance, discharge, and enforcement of any responsibility of
				the Secretary assumed by the State;
									(iv)certifies that
				State laws (including regulations) are in effect that—
										(I)authorize the
				State to take the actions necessary to carry out the responsibilities being
				assumed; and
										(II)are comparable to
				section 552 of title 5, including providing that any decision regarding the
				public availability of a document under those State laws is reviewable by a
				court of competent jurisdiction; and
										(D)agrees to maintain
				the financial resources necessary to carry out the responsibilities being
				assumed.
								(2)Excluded
				projectsA written agreement with a State under this section may
				include a list of projects in the State that are excluded from the program. The
				list shall be updated annually by mutual agreement between the Secretary and
				the State.
							(3)TermA
				written agreement with a State under this section shall—
								(A)have a term of not
				more than 5 years; and
								(B)be
				renewable.
								(4)Use of project
				delivery methodsA written agreement with a State under this
				section may not impose on the State a limitation on the use of a project
				delivery method if the limitation would not otherwise apply to the State under
				this title or another provision of law. In this paragraph, the term
				project delivery method includes the authority of a State to
				acquire rights-of-way and conduct final design work for a project with State
				funds on an at-risk basis prior to completion of the environmental review
				process for the
				project.
							.
				(3)Audits and
			 monitoringSection 327(g) of such title is amended—
					(A)in the subsection
			 heading by inserting and
			 monitoring after Audits;
					(B)by redesignating
			 paragraph (2) as paragraph (3);
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)MonitoringIf a State has been participating in the
				program pursuant to a written agreement under subsection (c) for a period of 10
				consecutive years, the Secretary may monitor compliance by the State with the
				agreement instead of conducting audits under paragraph (1). If a State, while
				participating in the monitoring program under this section, repeatedly fails to
				comply with all aspects of the written agreement under subsection (c), the
				Secretary shall commence the auditing process. The Secretary shall develop
				procedures for conducting monitoring under this
				paragraph.
							;
				and
					(D)in paragraph (3)
			 (as redesignated by subparagraph (B) of this paragraph) by inserting after
			 paragraph (1) the following: , and the results of
			 monitoring conducted under paragraph (2),.
					(c)Report to
			 CongressSection 327(h) of such title is amended to read as
			 follows:
				
					(h)Report to
				Congress
						(1)In
				generalNot later than 180
				days after the date of enactment of the Jobs Through Environmental Safeguarding
				and Streamlining Act of 2011, and every 4 years thereafter, the Secretary shall
				make available to the public and submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works and the Committee on Banking, Housing, and Urban Affairs of
				the Senate a report on the results of the program.
						(2)ContentsFor each reporting period, the report shall
				contain, at a minimum, the following:
							(A)An assessment of
				whether delays were reduced and project delivery was enhanced as a result of
				the program.
							(B)An assessment of
				whether there were cost savings for States participating in the program and the
				Department of Transportation as a result of the program.
							(C)An assessment of
				whether environmental concerns were protected and considered in States
				participating in the program at a level consistent with nonparticipating
				States.
							(D)Recommendations
				for changes (if any) that could be made to enhance or improve the
				program.
							(E)An assessment of
				the impact and effectiveness of an environmental document quality control
				program of the transportation department of any State participating in the
				program.
							.
			(d)Elimination of
			 termination date
				(1)In
			 generalSection 327(i)(1) of such title is repealed.
				(2)Conforming
			 amendmentsChapter 3 of such
			 title is amended—
					(A)in section 327—
						(i)in
			 the section heading by striking pilot; and
						(ii)in
			 subsection (a) by striking pilot; and
						(B)in the chapter
			 analysis by striking the item relating to section 327 and inserting the
			 following:
						
							
								327. Surface transportation project
				delivery
				program.
							
							.
					
